Appeals by the defendant from two judgments of the Supreme Court, Queens County (Chin-Brandt, J.), both rendered July 31, 2008, convicting her of promoting prostitution in the second degree under superior court information No. 1728/08, and robbery in the third degree under superior court information No. 1729/08, upon her pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that her plea of guilty to promoting prostitution in the second degree under superior court information No. 1728/08 was not knowingly, intelligently, and voluntarily entered is unpreserved for appellate review, since she did not move to withdraw her plea on this basis prior to sentencing (see People v Trent, 74 AD3d 1370 [2010]; People v Hollingsworth, 74 AD3d 1359 [2010]; People v Shell, 73 AD3d 1095 [2010]). In any event, the record reveals that the defendant’s pleas were knowingly, voluntarily, and intelligently entered (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d 662 [1988]; People v Harris, 61 NY2d 9, 17 [1983]).
The defendant’s contention that it was impossible for her to commit the crime of promoting prostitution in the second degree because she was acting as a prostitute herself when she offered herself and a minor to two undercover police officers (see Penal Law § 230.15 [1]; § 230.30 [2]) is foreclosed by her plea of guilty and her valid waiver of appeal (see People v Lopez, 6 NY3d 248, 257 [2006]; People v Keizer, 100 NY2d 114, 122 [2003]; People v Levin, 57 NY2d 1008, 1009 [1982]).
The defendant’s remaining contentions are without merit. Mastro, J.E, Fisher, Roman and Sgroi, JJ., concur.